DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-13, filed 2/25/2021, with respect to the rejection(s) of Claims 1-15 and 17-23 under 35 U.S.C. 102(a)(1) and Claim 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sanches et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Donohoe et al (US 2019/0369969) and Sanches et al (US 2018/0024701).
Claim 1
Donohoe discloses a set of one or more non-transitory machine-readable media (par. 0104) that provides instructions that, if executed by a processor (fig. 12; par. 0104), are capable of causing operations comprising: 
accepting from a user through a first user interface (UI) element a 
 (fig. 2; par. 0018, tool for graphically developing and/or editing user interfaces that are created from underlying code in a project of an integrated development environment; par. 0034, the UI includes different areas that provide information for a project; a graphical area 210 enables selection of items for editing and/or viewing; a source code file related to a view of UI elements is included);
automatically generating a definition for a visualization of the selected type (par. 0019, the tool behaves in a dynamically adaptable manner to provide editors, synthesized based on the underlying code, for a given UI that are contextual for a current state of a UI that is being edited; a visual tool is provided for editing views defined by source code; par. 0024, developers can create views for GUI of an application; par. 0018, the tool automatically generates code to facilitate development of user interfaces and modification of the underlying code).
Donohoe teaches a method for designing and developing user interfaces and user interface elements (par. 0002); a tool for graphically developing and/or editing user interfaces that are created from underlying code in a project of an integrated development environment, wherein the tool may automatically generate code to facilitate development of user interfaces, and/or facilitate directly modify the underlying code related to the user interfaces that are included in the project (par. 0018-0020).  Donohoe teaches developers utilize UI tools because they allow developers to work on a single screen of content and because making changes in such UI tools enable the developers to see the result (par. 0022 and 0024).  Donohoe teaches a user interface 200 (fig. 2) of an integrated development environment that provides a tool for graphically developing user interfaces (par. 0006); the UI includes a graphical area 215 that includes code components of the selected source code file from the graphical area 210; area 215 has a listing of a function, e.g. Content, from the selected source code file for rendering a view of a UI which may include UI elements (fig. 2; par. 0035).  Donohoe does not specifically disclose accepting from the However, Sanches discloses a system for data integration, analysis and visualization; dynamic linked panels associated with queries performed on data sources and visualization of results of the queries; and data cache techniques and network configurations (abstract; par. 0002).  Sanchez teaches a user interface of a dashboard creation system having dynamic panels for displaying results of queries performed on one or more data sources with editing tools (fig. 10; par. 0150); the dynamic panels can display different pieces of data from one or more data sources (par. 0062, lines 12-14); the panels can be data source agnostic, and can be associated with data from different types of data sources; and the user interface may be a dashboard (par. 0062, lines 21-27).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Donohoe’s method for creating and customizing a dashboard to include Sanches’ teaching of providing tools to develop user interfaces (UI) and enabling a user to select among multiple datasources that provide data for a dashboard because, first, providing tools that enable the developing of UI facilitates and simplifies designing one or more UIs, and second, as Sanches says, having multiple data sources gives document developers flexibility to experiment; developers can use local data where access to remote databases is not available; and local data also allows for data manipulation and experimentation in developing a document when data in the actual database may be in use by another program (par. 0181), so enabling users to select data from multiple and/or different data sources for creating a dashboard provides the user with more choices for combining different data which provides the user with valuable and integrative view where the user can blend data and create, for example, a dashboard having charts based on multiple separate data sources, not just from the same application, without having to export data from 
each source.           
Donohoe discloses automatically generating a definition for each of the selected datasources (par. 0019, the tool behaves in a dynamically adaptable manner to provide editors, synthesized based on the underlying code for a given UI that are contextual for a current state of a UI that is being edited; the visual tool for editing views defined by source code; the tool processes source code and synthesizes editors that are dynamically generated from the source code; fig. 2; par. 0036, the tool 205 is implemented as a visual tool for editing views defined by source code); 
displaying in a third UI element the definitions for the visualization and the selected datasources (fig. 2; par. 0038, an editor provides “actions” that may be performed on a selected UI element or UI; the “action” refers to a way of editing and/or creating via the tool 205, the underling code related to a selected UI element or UI; the given editor may be displayed as an icon or menu option within the tool, which, when selected, may be initiated by the tool 205 and presented for display with additional UI showing different options to edit a selected UI element or UI); 
accepting through the third UI element manually input customizations and code (par. 0047, tool 205 receives a selection of a label 412 and new user input to modify the corresponding text of the label 412, which the tool 205 modifies the underlying source code for updating the text of the label 412 to the values “Bedtime”; the tool receives a selection of the label 414 and new user input to modify the corresponding text of the label 414 which the tool modifies the underlying source code for updating the text of the label 414 to the value of “Everyday”), wherein the customizations are for a request to submit to at least one of the selected datasources (par. 0048, through analyzing the underlying source code, the tool 205 has provided for display a dynamically generated editor for changing a style of text of a particular selected UI element), 
and wherein executing the code (figs. 1 and 2; par. 0033, an integrated development 
(IDE) is described as executing on an electronic device; par. 0072, the IDE includes a tool 205 for providing
 will transform data received from the at least one of the selected datasources responsive to submitting the request and combine the transformed data with data from another of the selected datasources (par. 0098, when the representation of the UI element is graphically modified, the code associated with the representation of the UI element is transformed to reflect the graphical modification); and 
storing as a definition for the dashboard a resulting combination of code and definitions, which when processed by a dashboard engine executing on an electronic device, causes display of the visualization based on the combined data (par.0071, the visual editor system includes an IDE that modifies and compiles source code to support immediate previews of UI code changes; fig. 8, the visual editor system includes a storage 825 which stores source code files 827 and/or other data related to software development projects of the IDE in memory).
Claim 2
Donohoe discloses the set of media further provides instructions that, if executed by the processor, are capable of causing operations comprising: displaying the first, second, and third UI elements and a fourth UI element (par.0024, tool for creating “views” for GUIs; a view is a visual component, and in the context of a code, a view can refer to an object, or coding element, that is used to construct a UI and display content to a user; the view can be used to define a layout of views within the UI; par. 0035; figs. 2 and 3, show a tool having selectable elements for editing); 
accepting from the user through the fourth UI element a selection of a 
 (par. 0094, after receiving an edit or an expression in the tool, e.g. changing a literal value of text of a label, the tool 205 may search the abstract syntax tree (AST; par. 0093) for code and find the expression and its associated location information; par. 0100, the tool 205 may add a variable for a function pointer to a thunk implementation that the tool will subsequently generate to support faster previews of code changes to code related to the view); and 
automatically generating a definition for a variable of the selected type (par. 0041, the number of dynamically generated editors presented by the tool is based on a predetermined number of actions, which may be a given fixed number or a variable number; additional editors may be provided for a selected UI element), wherein the definition for the dashboard, when processed by a dashboard engine executing on an electronic device, further causes display of a UI element that allows for a value for the variable to be input (figs. 2 and 3; par. 0044, the tool may generate code for editing respective text values of the UI element 240 and/or the new label 340 such that the text values are updated within the underlying source code, for example, if the UI element 240 is selected and a user provides input to change the text “Label” to some new text value, e.g. “Bedtime”, the tool may directly change the source code to this new text value of “Bedtime”).
Claim 3
Donohoe discloses the request to submit to the at least one of the selected datasources is based on the value for the variable (figs. 2 and 3; par. 0044, the tool may generate code for editing respective text values of the UI element 240 and/or the new label 340 such that the text values are updated within the underlying source code, for example, if the UI element 240 is selected and a user provides input to change the text “Label” to some new text value, e.g. “Bedtime”, the tool may directly change the source code to this new text value of “Bedtime”), the 42Atty. Docket No.: 1031P4422US selected type of  (par. 0040, a developer can add additional files in their project to include further actions for a particular view, e.g. custom actions for a custom view; the tool can further query for built-in actions for display; the number of editors that are presented by the tool are filtered in scope and can be based on priority or some other indication of importance or ranking within the system).
Claim 4
Donohoe discloses the code whose execution will transform data retrieved from the at least one of the selected datasources, and whose execution will combine the transformed data with data from another of the selected datasources (par. 0094, after receiving an edit or an expression in the tool, e.g. changing a literal value of text of a label, the tool 205 may search the abstract syntax tree (AST; par. 0093) for code and find the expression and its associated location information; par. 0100, the tool 205 may add a variable for a function pointer to a thunk implementation that the tool will subsequently generate to support faster previews of code changes to code related to the view), is inputted separately by the user and is stored in a separate part of the definition for the dashboard (par.0071, the visual editor system includes an IDE that modifies and compiles source code to support immediate previews of UI code changes; fig. 8, the visual editor system includes a storage 825 which stores source code files 827 and/or other data related to software development projects of the IDE in memory).
Claim 5
Donohoe discloses both the customizations for the request and the code whose execution will transform data received from the at least one of the selected datasources are associated with the definition for that datasource (par.  wherein the customizations are for a request to submit to at least one of the selected datasources (par. 0048, through analyzing the underlying source code, the tool 205 has provided for display a dynamically generated editor for changing a style of text of a particular selected UI element); 
both the definitions for the selected datasources and the code whose execution will combine the transformed data with data from another of the selected datasources are associated with the definition for the visualization (par. 0098, when the representation of the UI element is graphically modified, the code associated with the representation of the UI element is transformed to reflect the graphical modification); and 
the data received from the at least one of the selected datasources, the transformed data, and the combined data is available for display only by the visualization (fig. 2; par. 0038, an editor provides “actions” that may be performed on a selected UI element or UI; the “action” refers to a way of editing and/or creating via the tool 205, the underling code related to a selected UI element or UI; the given editor may be displayed as an icon or menu option within the tool, which, when selected, may be initiated by the tool 205 and presented for display with additional UI showing different options to edit a selected UI element or UI).
Claim 6
Donohoe discloses the combined data comprises a plurality of data series 
displayed by the visualization, code manually input by the user through the third 
 (par. 0047, tool 205 receives a selection of a label 412 and new user input to modify the corresponding text of the label 412, which the tool 205 modifies the underlying source code for updating the text of the label 412 to the values “Bedtime”; the tool receives a selection of the label 414 and new user input to modify the corresponding text of the label 414 which the tool modifies the underlying source code for updating the text of the label 414 to the value of “Everyday”), when executed, will further display one or more UI elements each associated with a corresponding one of the data series or data points displayed by the visualization, and each of the one or more UI elements allows an action to be performed which relates to the corresponding one of the data series or data points (fig. 2; par. 0035, the UI may list functions corresponding to self-contained chunks of code that perform specific task in the graphical area 215, which shows a listing of a function, e.g. “Content”, from the selected source code file, for rendering a view of a UI, which may include UI elements).
Claim 7
Donohoe discloses the code whose execution will combine the transformed data with the data from another of the selected datasources (par. 0047, tool 205 receives a selection of a label 412 and new user input to modify the corresponding text of the label 412, which the tool 205 modifies the underlying source code for updating the text of the label 412 to the values “Bedtime”; the tool receives a selection of the label 414 and new user input to modify the corresponding text of the label 414 which the tool modifies the underlying source code for updating the text of the label 414 to the value of “Everyday”), wherein the customizations are for a request to submit to at least one of the selected datasources (par. 0048, through analyzing the underlying source code, the tool 205 has provided for display a dynamically generated editor for changing a style of text of a particular selected UI element) will, when executed, further perform filtering such (par. 0040, a developer can add additional files in their project to include further actions for a particular view, e.g. custom actions for a custom view; the tool can further query for built-in actions for display; the number of editors that are presented by the tool are filtered in scope and can be based on priority or some other indication of importance or ranking within the system).
Claim 8
Donohoe discloses the code manually input by the user through the third UI element (par. 0047, tool 205 receives a selection of a label 412 and new user input to modify the corresponding text of the label 412, which the tool 205 modifies the underlying source code for updating the text of the label 412 to the values “Bedtime”; the tool receives a selection of the label 414 and new user input to modify the corresponding text of the label 414 which the tool modifies the underlying source code for updating the text of the label 414 to the value of “Everyday”) will further, when executed, configure an appearance of the visualization based on the combined data (fig. 2; par. 0044, tool 205 may generate code for editing respective text values of the UI element 240 and/or the new label 340 such that the text values are updated within the underlying source code; fig. 11; par. 0101, process of determining changes to a literal value of code to render a preview of a UI element with an updated literal value for performing on the electronic device; par. 0103, an update of a view of a UI  is rendered after a change of the literal value).
Claim 9
Donohoe discloses the code manually input by the user through the third UI element (par. 0020, a user is enabled to quickly create their own dashboard; par. 0021, the dashboard allows modification by the user; par. 0025, dashboards can be created in a graphics programming  will further, when executed: 
generate another request to submit to the another of the selected datasources (fig. 21; par. 0047, a dashboard configuration screen that may be used to specify links or shortcuts between various dashboard displays and other documents or sources of information); transform data received from that datasource responsive to submitting the another request; and combine as the combined data the transformed data from each of the at least one of the selected datasources and the another of the selected datasources (par. 0047, tool 205 receives a selection of a label 412 and new user input to modify the corresponding text of the label 412, which the tool 205 modifies the underlying source code for updating the text of the label 412 to the values “Bedtime”; the tool receives a selection of the label 414 and new user input to modify the corresponding text of the label 414 which the tool modifies the underlying source code for updating the text of the label 414 to the value of “Everyday”).
Claim 10
Donohoe discloses set of non-transitory machine-readable media of claim 1 that also provides the dashboard engine that, if executed by another processor, is capable of causing the another processor to perform operations comprising: generating the request for the at least one of the selected datasources (par. 0038, an editor is dynamically generated based on the source code associated with a representation of a view of a particular UI element); 
responsive to submitting the request, receiving data from that datasource (par. 0071, the visual editor system includes an integrated development environment (IDE) 810 that modifies and compiles source code to support immediate previews of UI code changes; in fig. 8, the visual editor system 800 includes a storage 825 which stores source code files 827 and/or other data related to  (fig. 2; par. 0035, the UI includes a graphical area 215 that includes code components of the selected source code file from the graphical area 210; area 215 has a listing of a function, e.g. Content, from the selected source code file for rendering a view of a UI which may include UI elements; par. 0019, the tool behaves in a dynamically adaptable manner to provide editors, synthesized based on the underlying code for a given UI that are contextual for a current state of a UI that is being edited; the visual tool for editing views defined by source code; the tool processes source code and synthesizes editors that are dynamically generated from the source code; fig. 2; par. 0036, the tool 205 is implemented as a visual tool for editing views defined by source code); 
executing the code which combines the transformed data with data from the another of the selected datasources (par. 0047, tool 205 receives a selection of a label 412 and new user input to modify the corresponding text of the label 412, which the tool 205 modifies the underlying source code for updating the text of the label 412 to the values “Bedtime”; the tool receives a selection of the label 414 and new user input to modify the corresponding text of the label 414 which the tool modifies the underlying source code for updating the text of the label 414 to the value of “Everyday”); and 
displaying the visualization based on the combined data (fig. 2; par. 0038, an editor provides “actions” that may be performed on a selected UI element or UI; the “action” refers to a way of editing and/or creating via the tool 205, the underling code related to a selected UI element or UI; the given editor may be displayed as an icon or menu option within the tool, which, when selected, may be initiated by the tool 205 and presented for display with additional UI showing different options to edit a selected UI element or UI).

Claim 11
Donohoe discloses the accepting the selection of the plurality of datasources and the automatically generating a definition for each of the datasources occurs iteratively (par. 0019, the tool processes source code, and synthesizes editors that are dynamically generated from the source code that is detected; par. 0038, an editor is dynamically generated based on the source code associated with a representation of a view of a particular UI element).
Claim 12
Donohoe discloses a non-transitory machine-readable medium (par. 0104) that provides for a dashboard a definition (par. 0019, a visual tool for editing views defined by source code) that causes a dashboard engine to perform operations (par. 0038, the editor may provide “actions” that may be performed on a selected UI element or UI) comprising: 
processing the definition for the dashboard, wherein the definition for the dashboard includes definitions for first and second datasources and a definition for a visualization (par. 0019, the visual tool for editing views is defined by source code; the tool processes source code, and synthesizes editors that are dynamically generated from the source code that is detected, which enables the tool to be dynamically adaptable based on the underlying source code), wherein the definitions for first and second datasources each include code for a transform operation (par. 0098, the IDE displays a tool for graphically modifying the representation of the UI element; when the representation of the UI element is graphically modified, the code in the project associated with the representation of the UI element is transformed to reflect the graphical modification), 
wherein the definition for the visualization was generated automatically responsive to user selections and includes code for a render operation, and wherein the code for the transform and render operations was written manually  (par. 0047, tool 205 receives a selection of a label 412 and new user input to modify the corresponding text of the label 412, which the tool 205 modifies the underlying source code for updating the text of the label 412 to the values “Bedtime”; the tool receives a selection of the label 414 and new user input to modify the corresponding text of the label 414 which the tool modifies the underlying source code for updating the text of the label 414 to the value of “Everyday”), the processing comprising: 
loading data from each of the first and second datasources, the loading including: generating a request for that datasource; responsive to submitting the request, receiving data from that datasource (par. 0019, the tool processes source code, and synthesizes editors that are dynamically generated from the source code that is detected; par. 0038, an editor is dynamically generated based on the source code associated with a representation of a view of a particular UI element); and 44Atty. Docket No.: 1031P4422US 
executing the code for the transform operation of the definition for that datasource (figs. 1 and 2; par. 0033, an integrated development (IDE) is described as executing on an electronic device; par. 0072, the IDE includes a tool 205 for providing dynamically generated editors of UI elements wherein the tool works with a compiler for compiling the source code files into executable compiled code for rendering UIs); 
executing the code for the render operation of the definition for the visualization to combine the transformed data for the first and second datasources and to load the visualization with the combined data; and displaying the visualization based on the combined data (fig. 2; par. 0038, an editor provides “actions” that may be performed on a selected UI element or UI; the “action” refers to a way of editing and/or creating via the tool 205, the underling code related to a selected UI element or UI; the given editor may be displayed as an icon or menu option within the tool, which, when selected, may be initiated by the tool 205 

Claim 13
Donohoe discloses the definition for the dashboard includes a definition for a variable, wherein the request is based on a value for the variable (figs. 2 and 3; par. 0044, the tool may generate code for editing respective text values of the UI element 240 and/or the new label 340 such that the text values are updated within the underlying source code, for example, if the UI element 240 is selected and a user provides input to change the text “Label” to some new text value, e.g. “Bedtime”, the tool may directly change the source code to this new text value of Bedtime”) which is to filter records in at least one of the first and second datasources (par. 0040, a developer can add additional files in their project to include further actions for a particular view, e.g. custom actions for a custom view; the tool can further query for built-in actions for display; the number of editors that are presented by the tool are filtered in scope and can be based on priority or some other indication of importance or ranking within the system).
Claim 14
Donohoe discloses the value for the variable on which the request is based is a default value (fig. 7B; par. 0067, the tool 205 invokes a dynamically generated editor that includes an input field 760 and a graphical area 762 with various graphical elements for editing an inset of the UI elements included in the view of the UI 710; the graphical area 762 indicates that an inset with a default set of values for each edge of the view of the UI 710 would be applied to the view of the UI 710).
Claim 15
Donohoe discloses the definition for the dashboard includes another variable, the displaying further includes displaying another UI element that allows the user to input a value for the another variable (par.0024, tool for creating “views” for GUIs; a 
Claim 17
Donohoe discloses the executing the code for the transform operation of one of the definitions for the first and second datasources causes the transformed data (par. 0047, tool 205 receives a selection of a label 412 and new user input to modify the corresponding text of the label 412, which the tool 205 modifies the underlying source code for updating the text of the label 412 to the values “Bedtime”; the tool receives a selection of the label 414 and new user input to modify the corresponding text of the label 414 which the tool modifies the underlying source code for updating the text of the label 414 to the value of “Everyday”) to be in a different format from that in which the data is received from the corresponding datasource (par. 0024, developers are enabled to create “views” for GUIs; a view is an object that can be used to build a UI and display content to a user; the framework supports a UI with a hierarchy of views such that at least one view can be included within another view, which can be further utilized to define a layout of views within the UI and/or other properties associated with a set of views within the hierarchy).
Claim 18
Donohoe discloses the respective code for the transform operation of the 
 (par. 0047, tool 205 receives a selection of a label 412 and new user input to modify the corresponding text of the label 412, which the tool 205 modifies the underlying source code for updating the text of the label 412 to the values “Bedtime”; the tool receives a selection of the label 414 and new user input to modify the corresponding text of the label 414 which the tool modifies the underlying source code for updating the text of the label 414 to the value of “Everyday”; fig. 2; par. 0044, tool 205 may generate code for editing respective text values of the UI element 240 and/or the new label 340 such that the text values are updated within the underlying source code; fig. 11; par. 0101, process of determining changes to a literal value of code to render a preview of a UI element with an updated literal value for performing on the electronic device; par. 0103, an update of a view of a UI  is rendered after a change of the literal value).
Claim 19
Donohoe discloses the definitions for the first and second datasources are associated with the definition for the visualization (par. 0094, after receiving an edit or an expression in the tool, e.g. changing a literal value of text of a label, the tool 205 may search the abstract syntax tree (AST; par. 0093) for code and find the expression and its associated location information; par. 0100, the tool 205 may add a variable for a function pointer to a thunk implementation that the tool will subsequently generate to support faster previews of code changes to code related to the view)  ; and the data received from those datasources, the transformed data, and the combined data is available for display only by the visualization  (figs. 2 and 3; par. 0044, the tool may generate code for editing respective text values of the UI element 240 and/or the new label 340 such that the text values are updated within the underlying source code, for example, if the UI element 240 is selected and a user provides input to change the text “Label” to some new text value, e.g. “Bedtime”, the tool may directly change the source code to this new text value of “Bedtime”).

Claim 20
Donohoe discloses the combined data comprises a plurality of data series displayed by the visualization, executing the code for the render operation further causes display of one or more UI elements each associated with a corresponding one of the data series displayed by the visualization (par. 0094, after receiving an edit or an expression in the tool, e.g. changing a literal value of text of a label, the tool 205 may search the abstract syntax tree (AST; par. 0093) for code and find the expression and its associated location information; par. 0100, the tool 205 may add a variable for a function pointer to a thunk implementation that the tool will subsequently generate to support faster previews of code changes to code related to the view); and each of the one or more UI elements allows an action to be performed on data in the corresponding one of the data series (par.0071, the visual editor system includes an IDE that modifies and compiles source code to support immediate previews of UI code changes; fig. 8, the visual editor system includes a storage 825 which stores source code files 827 and/or other data related to software development projects of the IDE in memory).
Claim 21
Donohoe discloses executing the code for the render operation further performs filtering such that the combined data includes a set of datapoints with fewer datapoints than those in the transformed data of at least one of the first and second datasources (figs. 2 and 3; par. 0044, the tool may generate code for editing respective text values of the UI element 240 and/or the new label 340 such that the text values are updated within the underlying source code, for example, if the UI element 240 is selected and a user provides input to change the text “Label” to some new text value, e.g. “Bedtime”, the tool may directly change the source code to this new text value of “Bedtime”; par. 0040, a developer can add additional files in their project to 
Claim 22
Donohoe discloses executing the code for the render operation causes an appearance of the visualization to be configured based on the combined data (par. 0047, tool 205 receives a selection of a label 412 and new user input to modify the corresponding text of the label 412, which the tool 205 modifies the underlying source code for updating the text of the label 412 to the values “Bedtime”; the tool receives a selection of the label 414 and new user input to modify the corresponding text of the label 414 which the tool modifies the underlying source code for updating the text of the label 414 to the value of “Everyday”; fig. 2; par. 0044, tool 205 may generate code for editing respective text values of the UI element 240 and/or the new label 340 such that the text values are updated within the underlying source code; fig. 11; par. 0101, process of determining changes to a literal value of code to render a preview of a UI element with an updated literal value for performing on the electronic device; par. 0103, an update of a view of a UI  is rendered after a change of the literal value).
Claim 23
Donohoe discloses the definition for the dashboard further includes code written manually by a user for a pre-request operation (par. 0047, tool 205 receives a selection of a label 412 and new user input to modify the corresponding text of the label 412, which the tool 205 modifies the underlying source code for updating the text of the label 412 to the values “Bedtime”; the tool receives a selection of the label 414 and new user input to modify the corresponding text of the label 414 which the tool modifies the underlying source code for updating the text of the label 414 to the value of “Everyday”), wherein the code is associated with the definition for one of the first  (par. 0019, a visual tool is provided for editing views defined by source code; editors are dynamically generated from the source code that is detected), and wherein the executing the code for the pre-request operation performs the generating the request for the one of the first and second datasources (par. 0018, the tool provides modifications to underlying code; previews of changes and edits are provided; par. 0022, the code may be executed enabling a rapid turnaround time and improving usability).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Donohoe et al (US 2019/0369969), Sanches et al (US 2018/0024701), and Scott et al (US 2014/0108985).
As per Claim 16, see claim 1.  Donohoe does not disclose the dashboard is addressable via a uniform resource locator (URL) and the value for the variable is added as a parameter of the URL.  However, Scott discloses a display configuration system that enables plant operators to create their own process displays called dashboards during runtime of the plant and in the same interface that the operators use to view operation of the process plant (par. 0020).  Scott teaches a dashboard configuration screen that may be used to specify links or shortcuts between various dashboard displays and other documents or sources of information (fig. 21; par. 0047); a user may use input boxes 512 to indicate the display links for the shortcuts to these displays or to other documents or information in the plant in a particular dashboard being created (par. 0104); Scott teaches creating a dashboard using gadgets and providing options in the gadget that allows for a gadget to be reusable across a variety of different uses or environments such as to be used for displaying any types of process values, parameters . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIOMARA L BAUTISTA whose telephone number is (571)272-4132.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIOMARA L BAUTISTA/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        







May 27, 2021